Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Stephen Weyer, on March 26, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 5-8 have been amended as shown below.  Claims 1-4 have been canceled and replaced by claims 13-16, as claim 1 (a method of use, a method of disease treatment) cannot depend from claim 5 (a product).  Claims 9-12 have been canceled by Applicants.  

1 – 4.  (canceled) 

5.  (currently amended) A cancer treatment composition which includes a therapeutically effective amount of an extract from the plant Galenia africana, extract 

6.  (currently amended) The [[A]] composition as claimed in claim 5, in which the extract includes pinocembrin and/or 2’,4’ dihydroxychalcone and/or 7-hydroxyflavanone.   

7.  (currently amended) The [[A]] composition as claimed in claim 5, in which the cancer is breast cancer. 

8.  (currently amended) The [[A]] composition as claimed in claim 5, in which the cancer is melanoma.   

13.  (new) A method of treating cancer in a patient in need thereof, comprising administering to the patent a therapeutically effective amount of the composition of claim 5.   

14.  (new) The method as claimed in claim 13, in which the extract includes pinocembrin and/or 2’,4’ dihydroxychalcone and/or 7-hydroxyflavanone.  

15.  (new) The method as claimed in claim 13, in which the cancer is breast cancer.  

16.  (new) The method as claimed in claim 13, in which the cancer is melanoma.    
 
The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite clear and definite claim language.  The limitations of claim 10, now canceled, were added to claim 5.  See p. 4 of the Office action of Sep. 23, 2020.  The composition of Ticha et al. (“Phytochemical and antimicrobial screening of flavanones and chalcones from Galenia africana and Dicerothamnus rhinocerotis," Natural Product Communications 10(7):1185-1190, 2015) does not comprise MPG or sodium laurylglucoside hydroxypropylsulfonates (which are emulsifiers).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-26